Citation Nr: 1214751	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to November 18, 2004, for the grant of service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Shawn M. Domzalski, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to November 1946 and September 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for hearing loss, assigning a noncompensable evaluation effective November 18, 2004, implementing an August 2008 Board grant of service connection for hearing loss.  In September 2008, the Veteran submitted a notice of disagreement (NOD) with the effective date assigned for the grant of service connection and subsequently perfected his appeal in May 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed two prior claims seeking service connection for hearing loss.  These claims were received by VA on December 2, 1965 and June 10, 2002.

2.  January 1966 and January 2003 rating decisions denied the Veteran's claims for service connection for hearing loss based in part on the lack of evidence of in-service noise exposure.

3.  The Veteran submitted a statement describing an in-service mortar accident on June 10, 2002; he submitted verification of this incident from the Department of the Navy on November 18, 2004.  The Department of the Navy records constitute relevant official service department records that existed and had not been associated with the claims file when VA decided the Veteran's claim. 

4.  At the time of the January 1966 denial of service connection for hearing loss, the Veteran had not provided sufficient information for VA to identify and obtain the relevant records from the Department of the Navy.

5.  At the time of the January 2003 denial, the Veteran had provided sufficient information for VA to identify and obtain the relevant records from the Department of the Navy.


CONCLUSION OF LAW

The requirements for an effective date of June 10, 2002, but no earlier, for the grant of service connection for hearing loss have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.156(c) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's service connection claim, a letter dated in November 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, a March 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that these letters did not specifically address the Veteran's claim for an earlier effective date for the grant of service connection for hearing loss.  However, the March 2006 letter specifically informed the Veteran how disability ratings and effective dates are assigned.  As such, the Board finds no useful purpose would be served in remanding this matter for yet more notice.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records have been obtained to the extent possible.  Moreover, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, the Board finds that the duty to assist has been satisfied in this case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran claims that an effective date prior to the currently assigned November 18, 2004 should be assigned for the grant of service connection for hearing loss.  Essentially, he asserts that VA should have obtained additional service records at the time of his original claim for service connection for hearing loss, received on December 2, 1965.  Therefore, he believes December 2, 1965 is the correct effective date for the grant of service connection for hearing loss.

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r) (2011).  However, the regulations allow for the assignment of retroactive benefits when the new and material evidence in question consists of newly identified or associated service department records.  

Notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  See 38 C.F.R. § 3.156(c)(1) (2011).  Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original request for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.  Such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  See 38 C.F.R. § 3.156(c)(2) (2011).

An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions applicable to the previously decided claim.  See 38 C.F.R. § 3.156(c)(3) (2011).

In this case, the Veteran previously sought service connection in December 1965 and June 2002.  His claim for service connection was ultimately granted based in part on additional service records showing that he was involved in a June 1951 mortar accident, establishing in-service noise exposure.  Therefore, in order to receive an earlier effective date, the evidence must show that these service records existed at the time of the prior denials and that the claimant provided sufficient information for VA to identify and obtain the records.  The Board finds that the evidence does establish that the records existed at the time of both previously denied claims.  However, the Veteran failed to provide sufficient information for VA to identify and obtain the records until the filing of his June 2002 claim.  As such, the appropriate effective date for the grant of service connection is June 10, 2002.

On his December 1965 claim form, the Veteran indicated that he experienced a hearing condition and residuals of a concussion as a result of his military service.  He reported receiving treatment for an "ear condition" at the Camp Lejeune Hospital in 1951.  He made no mention whatsoever of the mortar accident, nor did he indicate that there may be additional service records, other than his service treatment records, that would support his claim of in-service incurrence.  As the service treatment records did not show any in-service hearing or ear problems, the RO denied his claim for service connection for hearing loss.  Upon receiving the RO's denial, which clearly stated that the associated service treatment records failed to show in-service noise exposure, the Veteran did not file an NOD or otherwise communicate to VA that he was involved in a mortar accident that might be shown by additional service department records.  The only relevant service department records that the Veteran identified at the time of his original claim were his service treatment records.  Additionally, the November 1965 private physician opinion submitted by the Veteran only states that the Veteran reported noise exposure in service.  It does not reference the mortar accident or provide sufficient information for VA to identify and obtain relevant service records.  As the Veteran failed to provide sufficient information for VA to identify and obtain the service records that ultimately helped to substantiate his claim, an earlier effective date of December 2, 1965 is not warranted.  See 38 C.F.R. § 3.156(c)(2) (2011).

Although an earlier effective date of December 2, 1965 is not warranted, the evidence does support an earlier effective date of June 10, 2002.  When filing his June 2002 claim to reopen the previously denied claim for service connection for hearing loss, the Veteran submitted a statement describing the June 1951 mortar accident.  In his statement, also received by VA on June 10, 2002, the Veteran indicated that he had been involved in a live fire field accident in July 1951 and that the accident had been documented by his Commanding General.  He also reported escorting the remains of one of the soldiers killed in the accident to his family, identifying this soldier by name.  There is nothing in the claims file to indicate that VA attempted to verify the Veteran's account or to obtain relevant service department records in response to this statement.  Based on the Veteran's June 2002 statement, the Board finds that VA had sufficient information to request verification the June 1951 live fire accident.  The Veteran provided a reasonable date range, an account of what happened, and the name of one of the casualties.  This information was sufficient to obtain relevant service department records.  Notably, this is the same information that the Veteran provided to the Department of the Navy when he successfully obtained these records.  As these records, which substantiated the Veteran's claim of in-service incurrence, were relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA should reconsidered the claim.  Additionally, the claims file at the time of January 2003 denial included private treatment records showing hearing loss that may have been related to in-service noise exposure.  Accordingly, an earlier effective date of June 10, 2002, which was the date of the Veteran's prior claim and statement describing the in-service mortar accident, is warranted.

The Board has also considered whether an earlier effective date prior to June 10, 2002, is warranted for the grant of service connection for hearing loss.  However, the record does not contain any earlier statement or action providing sufficient information for VA to identify and obtain the relevant service records.  As discussed in detail above, the Veteran's December 1965 claim fails to provide any information to allow VA to identify or obtain these records.  The claims file is negative for any communications from the Veteran from the time of his December 1965 claim until his June 2002 claim.  Accordingly, the Board concludes that Veteran is entitled to an effective date of June 10, 2002, but no earlier, for the grant of service connection for hearing loss.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than June 10, 2002 for the grant of service connection for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an earlier effective date of June 10, 2002, but no earlier, for the award of service connection for hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


